                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


 UNITED STATES OF AMERICA,                      '
                                                '
        Plaintiff,                              '
                                                '   CAUSE NO.: EP-20-CR-00389-DCG
                                                '
 v.                                             '
                                                '
 PATRICK WOOD CRUSIUS,                          '
                                                '
        Defendant.                              '

    GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO PREVENT
DEFENDANT FROM APPEARING IN COURT SHACKLED AND IN JAIL CLOTHING

       The undersigned Assistant United States Attorney for the Western District of Texas files

this Government Response to Defendant’s Motion to Prevent Defendant from Appearing in Court

Shackled and in Jail Clothing.

       It is the Government’s position that the United States Marshals Service (USMS), in

conjunction with this Court, should ultimately decide the best manner in which the Defendant

should be transported and how he should appear in court. However, in this particular instance, the

Government holds no objection to the Defendant being transported to and from the Courthouse

without a “perp walk.”

       A Court may appropriately order a Defendant shackled during an initial appearance when

compelling circumstances exist that some measure is needed to maintain the security of the

courtroom. See Deck v. Missouri, 544 U.S. 622, 626 (2005) quoting Blackstone, Commentaries on

the Laws of England (1769), at 317; see also Trial of Christopher Layer, 16 How. St. Tr. 94, 99

(K.B.1722)(shackling at arraignment not constitutionally prohibited); United States v. Howard,

480 F.3d 1005, 1012 (9th Cir. 2007). In this circumstance, legitimate public safety and security
issues justify this basic and standard safety protocol given the nature of the alleged offenses with

which the Defendant is charged.

                                              Respectfully submitted,

                                              JOHN F. BASH
                                              UNITED STATES ATTORNEY


                                      By:     __/S/_______________________________
                                              IAN MARTINEZ HANNA
                                              Assistant United States Attorney
                                              Texas Bar Number # 24057885
                                              700 E. San Antonio, Ste. 200
                                              El Paso, Texas 79901
                                              Telephone (915) 534-6884



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of February 2020, a copy of the forgoing instrument
was electronically filed with the Clerk of the Court using the CM/ECF System which will transmit
notification of such filing to the following CM/ECF participants:

David Lane
Attorney for the Defendant

                                      By:     __/S/_______________________________
                                              IAN MARTINEZ HANNA
                                              Assistant United States Attorney
